DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-19, drawn to a sample collector/assembly.
Group II, claim(s) 20, drawn to a filter assembly.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.  Group II includes a hollow slide element with a groove on an outer side surface of the slide element with a sealing member within the groove and a filter element that covers one end of the slide element to filter at least one material containing the 

During a telephone conversation with Mr. Bomkamp on June 28, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 10-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brenizer et al- US Patent # 6,101,886.  As to claims 1 and 16, Brenizer et al disclose an atmospheric sampler (fig. 11) including a hollow sleeve (stage 92), a removable sampler assembly (manifold 88 with segments which are separable as in claim 1) including a filter assembly (filter disc (92) for filtering, a filter cover (manifold 88  with stages 84/86/90/91) and first sealing member (o-ring 92or) for sealing the filter member in the sleeve, a second cover (base 94) and a second sealing member (o-ring unnumbered above base 94), see fig. 11 and col. 11.  Further, it is noted that stage 92 is not designated as a hollow sleeve.  However, given the depiction of fig. 11 housing the filter disc, it appears that the stage is hollow as there is a filter in it and is cylindrical such that it would be a sleeve.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have designated the stage 92 as a sleeve since it is hollow and appears to be cylindrical like a sleeve.  As to claim 2, given the depiction of fig. 11-12, it would have been obvious to one of ordinary skill in the art at the time of filing to have designated the sleeve, filter assembly, first cover and second cover puck shaped.  As to claim 10, note the upper part of the stage 92 is curved inward acting as a stopper.  As to claim 11, note the bottom end has a spring that allows for removal.  As to claim 12, note the curved inward edge appears to be chamfered.  As to claims 14-15, note fig. 11.  
Allowable Subject Matter
Claims 3-9, 13, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited on PTO-892 include state of the art samplers which fail to include a hollow sleeve and a removable sampler assembly… along with a filter assembly which “includes a third sealing member between the first sealing member and the second sealing member within the sleeve” as found in claim 3 and a sampler comprising a filter assembly…a first cover…and a second cover… along with “wherein outer side surfaces of the first cover and the second cover include respective grooves and wherein the first sealing member and the second sealing member are in the respective grooves” .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASHMIYA FAYYAZ whose telephone number is (571)272-2192.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Nashmiya Fayyaz
Examiner
Art Unit 2861



/N.S.F/Examiner, Art Unit 2861           

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861